NUMBER 13-05-650-CV
 
                         COURT OF APPEALS
 
               THIRTEENTH DISTRICT OF TEXAS
 
                  CORPUS CHRISTI - EDINBURG
 
 
 
IN RE: GORDON DEAN HALEY
                                                                                         
 
 
                      On Petition for
Writ of Mandamus 
 
 
 
                     MEMORANDUM OPINION
 
          Before Chief Justice Valdez
and Justices Castillo and Garza
                                            Per
Curiam
 
The question presented is whether the relator, Gordon Dean Haley, may
compel the respondent by writ of mandamus to furnish him a transcription of the
court reporter's notes without cost for the purpose of his civil appeal.  For the reasons stated in our recent opinion
in In Re Gordon Dean Haley, No. 13-05-626-CV, 2005 Tex. App. LEXIS 8454
(Tex. App.B Corpus Christi,
October 14, 2005, no pet.), we  deny the
application.
PER CURIAM
 
Memorandum Opinion delivered and filed
this the 24th day of October, 2005.